Ludeling, C. J.
On the sixteenth of February, 1872, the plaintiff brought suit against the executors of the succession of C. Massieu on the following instrument, “ Good for ten thousand dollars payable to Miss Ernestine L. Chauveau, after my death, value received, New Orleans, September 26, 1842. C. MASSIEU. ”
There were dilatory exceptions filed, which were properly overruled by the District Judge.
The answer contains a general denial — a denial of the signature, and a further denial that there was any lawful consideration for the note. There was judgment in favor of the plaintiff, and the defendants have apppealed.
A commission was taken out to take the testimony of Ernestine L. Chauveau and her mother in France. This commission having been returned unexecuted, the defendants moved, ex parte, to take the answers for confessed, and the order was accordingly made.
1 This was clearly wrong. There is no law to authorize the testimony of a witness to he taken for confessed. These interrogatories on facts and articles were propounded to the plaintiff, who was then in France, hut they were returned unanswered, as Mrs. Chauveau had returned to Louisiana. Thereupon the defendants filed a supplemental answer, with interrogatories on facts and articles, and asked that they he answered in open court. Objections to the interrogatories were made by *333the plaintiff’s attorney, among others these, that they are vague, impertinent and have nothing to do with the real issue in the cause.
The Judge a quo sustained the objections, except as to the first question which was ordered to be answered. The ruling was correct. If she had failed to answer at all, she would have been protected, as the order did notfix a day upon which she was to answer. C. P. 351. But the plaintiff appeared in court and answered it. The plaintiff offered herself as a witness. The defendants objected to this, on the grounds that her answers to interrogatories as a witness having been taken for confessed, she could not be permitted to testify. The judge properly overruled the objection. If the defendants really wanted her testimony when she was upon the stand as a witness, they might have obtained it, if responsive to the matters at issue.
The genuineness'of the note is fully proved and the defendants have failed to make good their defense.
It is therefore ordered and adjudged that the judgment of the court «■ qua be affirmed with costs of appeal.